Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 1-2, 4-7, 9,14-16, 18, 20, 22-24, 31-32 and 34-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100078591 (SANO) in view of US 20120214070 (YAMAMOTO).
	With respect to claims 1-2, 4-7, 9, 14-16, 18, 20, 22-24, 34-40 and 42, SANO discloses a method of manufacturing an olivine type electrode active material such as lithium containing phosphates for lithium-ion secondary battery comprising: mixing the active material containing a lithium source, a phosphate source, a transition metal source with carbon black with more than 1% mass and performing a single hydrothermal synthesis step at temperature of between 60-150 C for several hours in an inert environment, and subsequently firing the mixture with additional organic carbon such as polysaccharides at 400-700 C (paragraphs [0007], [0032-34], [0048], [0063], [0069], [0080-83], [0100]). SANO discloses the height of carbon particle coating on the surface of the active material particle is between 1-30 nm which encompasses the range disclosed by Applicant (paragraph [0017]). As stated in In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003), in the case of a “prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness”. Therefore it would have been obvious for the person of the ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the prior 
SANO discloses that the hydrothermal synthesizing is performed for 16 hr (Example 1) and 48 hr (Example 2). The courts have held that [d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).
SANO does not expressly disclose that there are at least 1 (or two as disclosed in claim 14) fibrous carbon mixed with carbon black as conductive material. However, in the same field of endeavor, YAMAMOTO teaches adding a mixture of two kinds of carbon fibers having different diameter (5-40 nm and at 50-300 nm) to carbon black conductive material in lithium ion batteries suppresses a decrease in the discharged capacity (Abstract and paragraphs [0019] and [0029]). Therefore, it would have been obvious for the one of ordinary skills in the art at the time the invention was made to add the mixture of two kinds of carbon fibers having different diameter to carbon black conductive material of SANO for suppressing the decrease in the discharged capacity of the lithium ion batteries. 
	With respect to claims 31-32, 41 and 43, SANO discloses an olivine type electrode active material such as lithium containing phosphates for lithium-ion secondary battery comprising a mixture of a lithium source, a phosphate source, a transition metal source with carbon black with more than 1% mass (paragraphs [0007], [0032-34], [0048], [0063], [0069], [0080-83], [0100]). SANO does not expressly disclose that there are at least 1 (or two as disclosed in claim 14) fibrous carbon mixed with carbon black as conductive material. However, in the same field of endeavor, 
	It is noted that claims 31-32 and 34-43 are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the electrode of SANO is similar to that of the Applicant’s, Applicant’s process is not given a patentable weight.

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. The Applicant has argued that “cited references fail to describe or suggest a process involving mixing components of an active substance of electrode material, carbon black and at least one type of fibrous carbon material to obtain a mixture, and obtaining a conductive carbon material-composited material by supplying the mixture to a chamber and carrying out a single hydrothermal reaction in the chamber.” However, as later conceded by Applicant in page 12 of Remarks, in Example 2, SANO discloses a single step hydrothermal synthesis (paragraph [0100]). The examiner notes that in Example 2 the hydrothermal synthesis is performed for 48 hr while in Example 1, which is a two-step hydrothermal synthesis, the time is shorter. However, the examiner notes that the time for hydrothermal synthesis is dependent on the electroactive material being used to produce the electrode (paragraphs [0065-68]) and not on the single or multistep hydrothermal process and the courts have held that [d]iscovery of optimum value of result effective variable (the time needed for hydrothermal process of different active materials in SANO) in known process is ordinarily within skill of art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722